NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10466

                Plaintiff-Appellee,             D.C. No.
                                                2:12-cr-00226-JAM-1
 v.

RACHEL SIDERS,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted October 12, 2017**
                             San Francisco, California

Before: THOMAS, Chief Judge, and REINHARDT and O’MALLEY,*** Circuit
Judges.

      Rachel Siders appeals her jury conviction for bank fraud (18 U.S.C. § 1344),

making a false statement to a federally insured bank (18 U.S.C. § 1014), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen M. O'Malley, United States Circuit Judge for
the U.S. Court of Appeals for the Federal Circuit, sitting by designation.
aggravated identity theft (18 U.S.C. § 1028A(a)(1)), in connection with a mortgage

fraud/identity theft scheme against two banks. We affirm Siders’s convictions and

sentence.

                                          I

      Because we write only for the parties, we assume familiarity with the facts

and prior proceedings.     On appeal, Siders only raises two challenges to her

conviction:   she contends that the district court erred by admitting allegedly

fraudulent loan files into evidence as business records under Federal Rule of

Evidence 803(6), and that the district court abused its discretion by concluding that

these loan files were admissible based on the corporate custodian certificates

proffered under Federal Rule of Evidence 902(11).         More specifically, Siders

objects to the admission of the loan files for a home equity line of credit

(“HELOC”) for certain Highland Park Drive and Mariposa Avenue properties.

Siders’s conviction was predicated on only the loan files for Highland Park Drive,

however, as the jury deadlocked on the counts related to Mariposa Avenue.

Because Siders does not contend that admission of the latter loan files impacted her

conviction with respect to the Highland Park Drive property—by unduly

prejudicing the jury or otherwise—any error regarding the Mariposa Drive loan

files would be harmless. United States v. Chase, 340 F.3d 978, 993 (9th Cir.




                                         2
2003). We therefore only consider Siders’s challenge to admission of the Highland

Park Drive loan files.

                                           II

      The government filed a motion in limine under Rule 902 requesting an early

ruling from the district court on the admissibility of certain documents in the case,

including the loan files that contained the allegedly fraudulent documents used to

obtain the HELOCs at issue.        The government offered various Rule 902(11)

declarations from the corporate custodian of the allegedly fraudulent records in

support of its claim that the files were business records under Rule 803(6). On the

first day of trial, the district court granted the motion in limine, concluding that the

Rule 902(11) certificates properly authenticated the documents as non-hearsay

business records. Siders appeals this determination.

                                          III

      We review a district court’s decision to admit evidence under an exception

to the hearsay rule for abuse of discretion. United States v. McFall, 558 F.3d 951,

960 (9th Cir. 2009). Interpretation of the Federal Rules of Evidence is reviewed de

novo. See United States v. Urena, 659 F.3d 903, 908 (9th Cir. 2011). There was

no reversible error if the records were admissible under any provision. United

States v. Weiland, 420 F.3d 1062, 1073 n.8 (9th Cir. 2005).




                                           3
      Rule 803(6) sets forth an exception to the hearsay rule for “business records”

as follows:

      (6) Records of a regularly conducted activity. A record of an act,
      event, condition, opinion, or diagnosis if:
      (A) the record was made at or near the time by—or from information
      transmitted by—someone with knowledge;
      (B) the record was kept in the course of a regularly conducted activity
      of a business, organization, occupation, or calling, whether or not for
      profit;
      (C) making the record was a regular practice of that activity;
      (D) all these conditions are shown by the testimony of the custodian
      or another qualified witness, or by a certification that complies with
      Rule 902(11) or (12) or with a statute permitting certification; and
      (E) the opponent does not show that the source of information or the
      method or circumstances of preparation indicate a lack of
      trustworthiness.

Fed. R. Evid. 803. Rule 902 outlines certain items of evidence that are self-

authenticating and do not require the testimony of a foundation witness. Those

items include:

      The original or a copy of a domestic record that meets the
      requirements of Rule 803(6)(A)-(C), as shown by a certification of the
      custodian or another qualified person that complies with a federal
      statute or a rule prescribed by the Supreme Court. Before the trial or
      hearing, the proponent must give an adverse party reasonable written
      notice of the intent to offer the record—and must make the record and
      certification available for inspection—so that the party has a fair
      opportunity to challenge them.

Fed. R. Evid. 902(11).




                                         4
                                         IV

       The district court did not abuse its discretion in admitting the Highland Park

Drive loan files.    These files recorded false statements Siders and her co-

conspirators made in furtherance of their scheme to commit mortgage fraud and

identity theft.

       Siders has three objections to the government’s reliance on the loan

documents: (1) that the Rule 902(11) certifications were by records custodians

who lacked familiarity with the creation and preservation of the documents;

(2) that the documents were actually created by her co-conspirators and not

employees acting in the normal course of business; and (3) because the information

in the loan files was false information, they lacked the authenticity necessary to

make them reliable as business records. We reject all three contentions.

       As to Siders’s first argument, while Washington Mutual issued the original

loans, the declaration from JPMorgan Chase’s records custodian sufficed under

Rule 902(11) because JPMorgan Chase is the corporate successor to Washington

Mutual. The declaration also satisfied the requirements of Rule 803(6): the

declaration established that the applications were received in the course of loan

processing and maintained thereafter, and this occurred in the regular course of

business. One entity may receive and maintain documents in the regular course of




                                          5
business, even if the documents were created by third parties. United States v.

Childs, 5 F.3d 1328, 1333–34 (9th Cir. 1993).

      As to Siders’s second point, it is irrelevant that certain documents were

prepared by Siders’s co-conspirators as long as they were received by those

processing the mortgages in the regular course of business. Preparation of the

records was authenticated, moreover, by the individual testimony of the co-

conspirators themselves, who had first-hand knowledge of their preparation.

      Finally, we disagree with Siders’s contention that records containing false

statements cannot be business records under Rule 803(6). The content of a record

does not impact the way in which it was received, processed, or maintained. And

the statements in the records that the government alleges were false were not

offered for the truth of the matters asserted—they were proffered precisely because

they were false. United States v. Ray, 930 F.2d 1368, 1370 n.6 (9th Cir. 1990)

(“Nonhearsay statements recorded in a business record need not have been made

under a business duty to be admissible.” (citation omitted)); United States v.

Layton, 855 F.2d 1388, 1400 (9th Cir. 1988) (“Rule 801(d)(2)(E) applies to

statements made during the course and in furtherance of any enterprise, whether

legal or illegal, in which the declarant and the defendant jointly participated.”),

overruled on other grounds, People of Territory of Guam v. Ignacio, 10 F.3d 608,

612 n.2 (9th Cir. 1993).


                                        6
                                        V

      For these reasons, we conclude the district court did not err in admitting the

Highland Park Drive loan records into evidence. As Siders has raised no other

challenges to her convictions and sentence, those decisions are AFFIRMED.




                                         7